DETAILED ACTION

1.	This Office Action is in response to the communications dated 05/21/2021.
Claims 7, 17, 18, 28, and 32-47 are pending in this application.
	Claims 1-6, 8-16, 19-27, and 29-31 have been cancelled.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Jianing G. Yu on 05/21/2021:
	2.1.	Incorporating limitations of claims 35 and 37 into independent claim 32.
	2.2.	Cancel claims 35 and 37.
	2.3.	Redirecting the dependencies of claims 36, 38, and 43 to depend on claim 32.

	Accordingly, the claim is rewritten as follows:

7. (Previously Amended) An optical device, comprising: 
	a first circuit layer having an interconnection layer and a dielectric layer; 
	a light detector disposed on the first circuit layer, the light detector having a light detecting area facing away from the first circuit layer and a backside surface facing the first circuit layer; 
	a first conductive pillar disposed on the first circuit layer and spaced apart from the light detector, wherein the first conductive pillar is electrically connected to the interconnection layer of the first circuit layer; 
	an encapsulant disposed on the first circuit layer and covering the light detector and the first conductive pillar, wherein the light detector is electrically connected to the interconnection layer of the first circuit layer through the first conductive pillar, and the backside surface of the light detector is exposed from the encapsulant; 
	a second circuit layer having an interconnection layer and a dielectric layer, wherein the second circuit layer is disposed on a surface of the encapsulant facing away from the first circuit layer, the interconnection layer of the second circuit layer is electrically connected to the interconnection layer of the first circuit layer through the first conductive pillar, and the light detector is electrically connected to the first conductive pillar through the interconnection layer of the second circuit layer; 
	a light emitting device disposed on the first circuit layer and spaced apart from the light detector, the light emitting device having a light emitting area facing away from the first circuit layer and a backside surface facing the first circuit layer; -2- 4832-6641-8397.1Atty. Dkt. No. 102351-1367 A01727/US9054 
	a second conductive pillar electrically connecting a first conductive pad of the light emitting device with the interconnection layer of the second circuit layer; and 
	a third conductive pillar electrically connecting a second conductive pad of the light emitting device with the interconnection layer of the second circuit layer, 
	wherein a height of the second conductive pillar is different from a height of the third conductive pillar; 
	the light emitting area is located between the first conductive pad and the second conductive pad; and 
	the first conductive pad and the second conductive pad are at different levels.
  
8-16. (Cancelled)  
  
17. (Previously Amended) An optical device, comprising: 
	a circuit layer having an interconnection layer and a first dielectric layer; 
	a light detector disposed on the circuit layer and electrically connected to the interconnect layer of the circuit layer, the light detector having an active surface facing the circuit layer and a backside surface opposite to the active surface, the light detector having a light detecting area adjacent to the active surface; 
	a controller having an active surface facing away from the circuit layer and a backside surface disposed on the backside surface of the light detector; 
	an encapsulant disposed on the circuit layer and covering the light detector and the controller; 
	a second dielectric layer disposed on a surface of the encapsulant facing away from the circuit layer; 
	a first conductive via penetrating the second dielectric layer; 
	a first conductive pillar disposed on the circuit layer and electrically connecting the interconnection layer of the circuit layer with the first conductive via; 
	a second conductive via penetrating the second dielectric layer, -3- 4832-6641-8397.1Atty. Dkt. No. 102351-1367 A01727/US9054 
	a second conductive pillar electrically connecting the controller with the second conductive via; 
	a light emitting device disposed on the circuit layer; 
	a third conductive via penetrating the second dielectric layer; and 
	a third pillar electrically connecting the light emitting device with the third conductive via, wherein 
	the light emitting device has an active surface facing away from the circuit layer and a backside surface facing the circuit layer; and 
	the light emitting device has a light emitting area adjacent to the backside surface of the light emitting device.  

18. (Original) The optical device of claim 17, wherein the first dielectric layer of the circuit layer has a first opening to expose the light emitting area of the light emitting device.  

19-27. (Cancelled)  
  
28. (Previously Presented) The optical device of claim 7, wherein the encapsulant has a first opening to expose the light emitting area and surrounds the second conductive pillar and the third conductive pillar.  

29-31. (Cancelled)

32. (Currently Amended) An optical device, comprising: 
	a first circuit layer; 
	an optical component disposed on the first circuit layer; 
	wherein the optical component has a light emitting area facing away from the first circuit layer and a backside surface facing the first circuit layer;
	a second circuit layer disposed over the first circuit layer; 
	a first conductive pillar electrically connecting a first conductive pad of the optical component with the second circuit layer; and 
	a second conductive pillar electrically connecting a second conductive pad of the optical component with the second circuit layer, -4- 4832-6641-8397.1Atty. Dkt. No. 102351-1367 A01727/US9054 
	wherein a height of the second conductive pillar is different from a height of the first conductive pillar, and the first conductive pad and the second conductive pad are at different levels;  and
	an encapsulant disposed on the first circuit layer and covering the optical component, wherein the backside surface of the optical component is exposed from the encapsulant.

33. (Previously Presented) The optical device of claim 32, wherein the optical component is attached to the first circuit layer through a first adhesion layer.  

34. (Previously Presented) The optical device of claim 32, further comprising a third conductive pillar electrically connected between the first circuit layer and the second circuit layer.

35. (Cancelled)

36. (Currently Amended) The optical device of claim 32, wherein the light emitting area of the optical component is between the first conductive pad and the second conductive pad.

37. (Cancelled)

38. (Currently Amended) The optical device of claim 32, wherein the encapsulant has a first opening to expose the light emitting area of the optical component.  

39. (Previously Presented) The optical device of claim 38, wherein a width of the first opening of the encapsulant is equal to or greater than a width of the light emitting area of the optical component.  

40. (Previously Presented) The optical device of claim 38, wherein a dielectric layer of the second circuit layer has a second opening connecting to the first opening of the encapsulant.  

41. (Previously Presented) The optical device of claim 40, wherein a width of the second opening of the dielectric layer of the second circuit layer is equal to or greater than a width of the first opening of the encapsulant.  

42. (Previously Presented) The optical device of claim 32, further comprising a film disposed on the second circuit layer.  

43. (Currently Amended) The optical device of claim 32, wherein the encapsulant comprises an opaque material or a light absorbing material.  

44. (Previously Presented) The optical device of claim 32, further comprising a light detector disposed on the first circuit layer and spaced apart from the optical component.  

45. (Previously Presented) The optical device of claim 44, wherein the light detector is attached to the first circuit layer through a second adhesion layer.  

46. (Previously Presented) The optical device of claim 44, wherein the light detector is electrically connected to the first circuit layer through the second circuit layer.  

47. (Previously Presented) The optical device of claim 44, further comprising an encapsulant disposed on the first circuit layer and covering the optical component, wherein the light detector has a light detecting area facing away from the first circuit layer, and the encapsulant has a third opening to expose the light detecting area of the light detector.


Allowance / Reason for Allowance

3.	Claims 7, 17, 18, 28, and 32-34, 36, and 38-47 are allowed.
The followings are examiner’s statements of reasons for allowance: 

Claims 7, and 28:
None of the references of record teaches or suggests the claimed optical device (in combination(s) as set forth in the claim(s)) comprising:
wherein a height of the second conductive pillar is different from a height of the third conductive pillar;
the light emitting area is located between the first conductive pad and the second conductive pad; and
the first conductive pad and the second conductive pad are at different levels.


Claims 17, and 18:
None of the references of record teaches or suggests the claimed optical device (in combination(s) as set forth in the claim(s)) wherein the device further comprising:
a light emitting device disposed on the circuit layer; 
a third conductive via penetrating the second dielectric layer; and 
a third pillar electrically connecting the light emitting device with the third conductive via, wherein

the light emitting device has a light emitting area adjacent to the backside surface of the light emitting device.

Claims 32-34, 36, 38-47:
None of the references of record teaches or suggests the claimed optical device (in combination(s) as set forth in the claim(s)) comprising:
	wherein the optical component has a light emitting area facing away from the first circuit layer and a backside surface facing the first circuit layer; and
	an encapsulant disposed on the first circuit layer and covering the optical component, wherein the backside surface of the optical component is exposed from the encapsulant.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
May 22, 2021